Citation Nr: 0821122	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the VA properly calculated the appellant's countable 
income effective January 1, 2005 in determining eligibility 
for improved death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from January 1941 to August 
1945, and from February 1951 to December 1952.  He died in 
October 2003.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in the May 2008 Informal Hearing 
Presentation, the veteran's representative listed the issue 
of entitlement to service connection for the cause of the 
veteran's death as an issue on appeal.  In her VA Form 9 
filing (her appeal to the Board) received in February 2005, 
the appellant limited her appeal to the issue listed on the 
title page (issue number three in the statement of the case).  
There is no ambiguity in this form.  Based on the Form 9, 
this is the sole issue before the Board at this time.  


FINDINGS OF FACT

1.  From December 1, 2005 to the present, the appellant's 
sources of income have consisted of benefits from the Social 
Security Administration (SSA) and the United States Postal 
Service totaling at least $13,872 on an annualized basis.

2.  The appellant's annualized countable income since 
December 1, 2005 has exceeded the maximum annual income for 
death pension benefits for a surviving spouse with no 
dependents.



CONCLUSION OF LAW

The RO properly calculated the appellant's countable income 
effective January 1, 2005 in determining eligibility for 
improved death pension benefits.  38 U.S.C.A. §§ 1503, 1521, 
1541, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.21, 
3.23, 3.31, 3.271, 3.272, 3.273, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if the veteran had qualifying wartime service or the 
veteran at the time of death was receiving or entitled to 
compensation for a service-connected disability based on 
service during a period of war.  Id.  

In addition, the surviving spouse must meet specified net 
worth requirements and have an annual income that does not 
exceed the applicable maximum annual pension rate (MAPR).  
Id.  

Importantly for this case, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272(h).  

Amounts of unreimbursed medical expenses paid within the 12-
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable MAPR for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the MAPR.  38 C.F.R. 
§ 3.273.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of 
VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

The MAPR as of December 1, 2004 for a surviving spouse with 
no dependents was $6,814.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
The Standard Medicare Deduction was $78.20.  Unreimbursed 
medical expenses exceeding $340 are deductible from countable 
income.

The applicable MAPR as of December 1, 2005 was $7,094.  Id.  
The Standard Medicare Deduction was $88.50.  Unreimbursed 
medical expenses exceeding $354 are deductible from countable 
income.

The facts in this case are not in material dispute.  The 
veteran died on October [redacted], 2003.  She paid $7,469.45 towards 
the veteran's last illness, burials and just debts.  She 
reported that these payments were covered by life insurance 
proceeds.  See VA Form 21-530 (Application for Burial 
Benefits) dated March 2004.  VA has reimbursed her $735 
towards these expenses.  She further reports a total of 
$16,812 in one-time life insurance payments received in 
November 2003.  See VA Form 119 (Report of Contact) dated 
April 2004.

With respect to recurring income, the appellant has no earned 
income since the veteran's death.  She has received $513 per 
month in Social Security benefits since January 2005.  See VA 
Form 9 received February 2005.  

Importantly, as it was not cited in the Form 9 dated in 
February 2005, she also reports receiving $643 per month from 
her husband's U.S. Postal Service retirement pension.  See VA 
Form 119, dated September 2004.

With respect to unreimbursed medical expenses, the appellant 
has described having "some" medical bills but has not 
provided to the RO any amounts of unreimbursed monthly 
expenses paid.  See VA Form 119 dated September 2004.

In this case, the appellant disputes the RO's reduction of 
death pension benefits from $552 to $53 per month effective 
January 1, 2005.  She further reports that the RO has not 
sent her any pension benefits since February 2002.  

The Board, on review of the record, can find no legal basis 
to warrant death pension benefits for any period of time 
since January 1, 2005.  The RO has calculated the appellant's 
countable annual income based $513 per month in SSA benefits 
and the appellant having no income exclusions after January 
1, 2005.  

The record shows that the appellant has a monthly income of 
at least $1156 dollars, representing $513 per month in Social 
Security benefits and $643 per month from her husband's U.S. 
Postal Service retirement pension.  Neither of these forms of 
income is excluded from countable income.  This represents 
$13,872 on an annualized basis which, unfortunately, exceeds 
the applicable MAPR by $7,058.

In such a scenario, the appellant's eligibility for continued 
death pension benefits would require unreimbursed medical 
expenses totaling more than $7,000, which has not been 
alleged or shown.  The veteran's last illness, burials and 
just debts were paid in November 2003, and the income 
exclusion was applied to the 2004 annualization period.  
There is no basis in law to apply this exclusion after 
January 1, 2005.  38 C.F.R. § 3.272(h).  

Accordingly, the Board finds that the RO has calculated the 
appellant's entitlement to death pension benefits in a very 
favorable manner, and there is no legal basis to grant the 
appellant's claim.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  The Board also understands the 
high requirements the appellant must meet in order to obtain 
a VA pension.  Nonetheless, VA is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels.  The evidence of record 
shows that the appellant's income since January 1, 2005 
through the present exceeds the statutory limits for 
entitlement to death pension benefits.  To the extent the 
appellant claims non-receipt of death pension benefits 
awarded by the RO, the Board notes that the issue on appeal 
concerns the RO's calculation of her benefits, and that the 
appellant must contact RO personnel to determine whether her 
award checks have been properly processed.  The appeal, 
therefore, is denied.




The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.

Nonetheless, the Board finds that the purposes of a VCAA 
notice have been met in this case.  The issue concerns the 
appellant's eligibility for death pension benefits.  She 
meets all criteria except for having countable income that is 
below the MAPR.  There is no factual dispute as to the amount 
of her gross income which, in this case, has been 
undercalculated.  The RO, by telephone conversation dated 
September 2004, advised her to provide information regarding 
her unreimbursed medical expenses.  

As reflected in the September 2004 communication, the 
appellant has actual knowledge of the types of evidence 
and/or information necessary to substantiate her claim so 
that adjudication of the claim at this time would not be 
prejudicial to the appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  It is a well settled principle 
that VA's duty to assist is not a one-way street, and that a 
claimant must provide VA with information solely within 
his/her possession that may be capable of substantiation a 
claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  Absent her cooperation, 
the Board cannot apply the income exclusion pertaining to the 
appellant's unreimbursed medical expenses.

ORDER

The appeal is denied as the VA properly calculated the 
appellant's countable income effective January 1, 2005 in 
determining eligibility for improved death pension benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


